
	
		II
		Calendar No. 296
		110th CONGRESS
		1st Session
		S. 1539
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Grassley (for
			 himself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the post office located at 309 East Linn
		  Street, Marshalltown, Iowa, as the Major Scott Nisely Post
		  Office.
	
	
		1.Major Scott Nisely Post
			 Office
			(a)DesignationThe post office located at 309 East Linn
			 Street, Marshalltown, Iowa, shall be known and designated as the Major
			 Scott Nisely Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the post office
			 referred to in subsection (a) shall be deemed to be a reference to the
			 Major Scott Nisely Post Office.
			
	
		August 1, 2007
		Reported without amendment
	
